Citation Nr: 1132728	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for patellofemoral pain syndrome, right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for chondromalacia and degenerative joint disease of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1992.

This matter came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in March 2009; the transcript is of record.  This matter was remanded in October 2009.


FINDINGS OF FACT

1.  The patellofemoral pain syndrome of the right knee is manifested by limitation of flexion to 110 degrees, normal extension, and no subluxation or instability.  

2.  The chondromalacia and degenerative joint disease of the left knee is manifested by x-ray evidence of arthritis and limitation of flexion to 110 degrees, normal extension, and no subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for patellofemoral pain syndrome, right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2010).

2.  The criteria for a schedular rating in excess of 10 percent for chondromalacia and degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2006, a VCAA letter was issued to the Veteran with regard to his increased rating claims.  Such letter predated the August 2006 rating decision.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and notice as to the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2009 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA outpatient treatment records and records from Nashville General Hospital dated in December 2005 and February 2006.  Per the October 2009 Remand, in January 2010 the Appeals Management Center issued correspondence to the Veteran requesting that he complete a VA Form 21-4142, Authorization and Consent to Release Information, to authorize release of his records from the Nashville General Hospital with regard to treatment received in 2003 and 2004.  The Veteran did not respond with a release, thus VA is unable to obtain any records from Nashville General Hospital.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim. 38 U.S.C. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond there is no remaining duty under the VCAA to attempt to obtain the records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in June 2006 and February 2010 pertaining to the knees.  The examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

In rating the service-connected right and left knee disabilities, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Service connection is in effect for patellofemoral pain syndrome, right and left knees, separately rated 10 percent disabling, effective July 12, 1991.  The 10 percent ratings were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, for slight recurrent subluxation or lateral instability.  In April 2006, the Veteran filed an increased rating claim.  In the August 2006 rating decision, the RO denied entitlement to increased ratings; however, determined that the 10 percent rating for the left knee should be assigned pursuant to Diagnostic Code 5260, limitation of flexion.

In December 2005, the Veteran sought private consultation upon referral by VA for evaluation of his left knee.  He complained of pain and limited motion in his left knee.  It was noted that he had sustained a rupture of his left patellar tendon in 2000 and had this repaired.  He had done well with this but continued to have pain over his knee, particularly with kneeling, inability to fully bend the knee and crepitance and increasing discomfort with activity.  On physical examination, he had full extension but lacked about 14 inches of getting his heel to his buttock on this side compared to only about 3 inches on the opposite side.  The patella was very tight compared to the opposite side, with little medial or lateral excursion.  There was a prominent wad of scar at the inferior pole of the patella that was minimally tender.  Review of his x-rays revealed no significant findings other than tracks from the suture going obliquely through the patella.  The patella did appear to be somewhat worn, the patellofemoral space a little thing, and there were some mild changes in the tibiofemoral joints as well.  The impression/plan was that the Veteran had significant arthrofibrosis from his surgery and injury.  The examiner stated that he would benefit tremendously from an arthroscopic debridement of his knee.  

In February 2006, the Veteran underwent arthroscopic patellofemoral debridement and open removal of retained sutures of the patella.  The pre and postoperative diagnoses were post traumatic patellofemoral arthritis and retained suture fragments left patella.  

In June 2006, the Veteran underwent a VA examination of the knees.  It was noted that the Veteran does not need assistive aids for walking; there are no constitutional symptoms of arthritis; there are no incapacitating episodes of arthritis; and, there were no functional limitations on standing.  He is able to walk 1 to 3 miles.  With regard to joint symptoms, there was no deformity, giving way, instability, stiffness, weakness, but there was pain and effusion.  It was noted that he has mild flare-ups of joint disease every 1 to 2 months.  The Veteran's impression of the extent of effects of flares on limitation of motion or other functional impairment was mild every 1 to 2 weeks.  He denied any inflammation.  On physical examination, his gait was normal, and there was no evidence of abnormal weight bearing.  With regard to the range of motion findings of both knees, flexion was 0 to 110 degrees, and there was no additional limitation of motion on repetitive use.  With regard to both knees, there was painful movement, with no Osgood-Schlatter's disease; no crepitation; no mass behind knee; no clicks or snaps; no grinding; no instability; no patellar abnormality; and, no meniscus abnormality.  An x-ray of the left knee showed mild chondromalacia of the patella with narrowed retropatellar space.  Views of the right knee showed no fracture, subluxation, narrowed joint space or effusion in the joint space.  The examiner diagnosed patello femoral syndrome right knee, and chrondromalacia and degenerative joint disease of the left knee.  The examiner noted significant effects, specifically pain, on occupational activities, and mild effects on chores, shopping, exercise, sports, recreation, and traveling.  

In August 2007, the Veteran sought VA outpatient treatment for "knee problem."  The examiner noted that there were no obvious problems with the knees, and the impression was question of recurrent bilateral knee problems, left worse than right.  

In October 2007, the Veteran sought VA evaluation for left knee discomfort.  He had localizing discomfort from the anterior aspect of the knee.  He had been having this since his 2005 arthroscopic surgery.  The discomfort is aggravated by squatting, kneeling, and he reported that he cannot kneel or squat.  He can walk up to a mile and does have some difficulty with stairs.  With other day-to-day activities, he has no problem.  The pain is intermittent and at times it may take several days to a few days to resolve.  On physical examination, he had positive patellar friction test with no evidence of knee effusion.  His knee was tender over the medial joint line.  He had full arc of motion with a stable knee on valgus and varus stresses.  He had an active Lachman test.  He had intact neurovascular status.  His calf was soft and nontender.  Examination of the right lower extremity was unremarkable.  X-rays demonstrated probably some narrowing of the medial tibiofemoral compartment.  There were no gross signs of arthritis.  The impression was some early arthritic changes, although they were not visible in the axis but clinically it sounded like he does have some.  The examiner stated that he could benefit from activity modification like avoiding squatting, kneeling, and impact activities.  It was also recommended that he try chondroitin and glucosamine sulfate.  

In August 2009, the Veteran underwent evaluation for knee pain which the examiner noted as resolving.  An MRI was unrevealing.  The examiner noted that his knee pain had improved.  

In April 2010, the Veteran underwent a VA examination.  A summary of joint symptoms reflects no deformity, no giving way, no instability, no episodes of dislocation or subluxation, no effusion, and no flare-ups of joint disease.  Joint symptoms reported were pain, stiffness, weakness, incoordination, decreased speed of joint motion, daily or more often locking episodes, and tenderness.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He is able to stand more than 1 but less than 3 hours.  He is able to walk 1 to 3 miles.  He does not use any assistive devices.  His gait was normal and there was no 

evidence of abnormal weight bearing.  On physical examination of both knees, there were findings of crepitus, tenderness, clicks or snaps, and grinding, with no findings of Osgood-Schlatter's disease, mass behind knee, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  Flexion of both knees was from 0 to 130 degrees, with no objective evidence of pain with active motion on both sides.  Extension of both knees was normal.  There was no objective evidence of pain following repetitive motion.  There was no joint ankylosis.  There was no evidence of joint effusion, fracture, or dislocation in either knee.  There was thickening of the left patellar tendon and was unchanged compared to prior.  Enthesophytes were identified extending from the superior and inferior poles of the left patella.  Mild joint space narrowing was suspected in the left patellofemoral compartment.  On the right, there was no evidence of joint effusion, fracture, or dislocation.  The patellar tendon was not thickened.  In an ossicle noted previously in the patellar tendon it was slightly more distinct on the current study.  The impression of the left knee was thickening of the patella tendon unchanged compared to prior study and mild osteoarthritis was suspected in the patellofemoral compartment.  The impression of the right knee was no obvious joint space narrowing and a small ossicle was identified within the patellar tendon which demonstrated normal thickness, and no change compared to prior.  The examiner diagnosed bilateral knee osteoarthritis.  The examiner noted no effect on usual occupation.  There are mild effects on chores, shopping and recreation, and moderate effects on exercise and sports.  

As detailed, a 10 percent disability rating is currently in effect for right knee instability pursuant to Diagnostic Code 5257.  A higher rating is not warranted pursuant to Diagnostic Code 5257 as the VA examinations and treatment records do not reflect current symptoms of instability or subluxation of the right knee.  At both the June 2006 and February 2010 VA examinations, there was no report of giving way or instability.  Likewise, there were no objective findings of instability.  

As detailed, a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, although any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  A separate rating is not warranted pursuant to Diagnostic Code 5003, as x-ray examinations have not shown arthritis of the right knee, only of the left knee.  Thus, a separate rating is not warranted under such diagnostic criteria.  

The limitation of flexion reflected in the June 2006 and February 2010 VA examination reports are noncompensable (flexion limited to 110 degrees and 130 degrees, respectively, in the right knee) and the limitation of extension is normal in the right knee, thus noncompensable.  There was no additional limitation of flexion on repetitive motion.  Thus, per Diagnostic Codes 5260 and 5261, noncompensable ratings would be warranted.  Ratings in excess of 10 percent are not warranted as flexion is not limited to 30 degrees and extension is not limited to 15 degrees, even considering pain and repetitive motion.

With regard to the left knee, the RO has continued the 10 percent rating in consideration of Diagnostic Code 5260, limitation of flexion.  In fact, the 10 percent rating is warranted pursuant to Diagnostic Code 5003, as the objective evidence, specifically x-ray examinations in June 2006 and February 2010, reflect mild osteoarthritis.  However, as the Veteran's limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261, a rating of 10 percent is for application in light of his osteoarthritis of the left knee.  The VA examination reports reflect limitation of flexion to 110 degrees in June 2006 and 130 degrees in February 2010, but such limitation is noncompensable per Diagnostic Code 5260.  The limitation of extension of the left knee is normal, thus noncompensable.  There was no additional limitation of flexion on repetitive motion.  Thus, per Diagnostic Codes 5260 and 5261, noncompensable ratings would be warranted.  A rating in excess of 10 percent is not warranted as flexion is not limited to 30 degrees and extension is not limited to 15 degrees, even considering pain and repetitive motion.

The Board has given consideration as to whether a separate rating would be warranted pursuant to Diagnostic Code 5257, for slight recurrent subluxation and lateral instability.  However, the objective evidence does not reflect current symptoms of instability or subluxation.  At both the June 2006 and February 2010 VA examinations, there was no report of giving way or instability.  Likewise, there were no objective findings of instability.  Thus, a separate rating is not warranted under such diagnostic criteria.  

According to a General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261 with regard to the knees.

The Board finds that higher ratings are not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the knees.  Likewise, Diagnostic Codes 5258 and 5259 do not provide for higher disability ratings, and are inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic 5262.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  However, an additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.  Based on the current objective findings of record pertaining to the right knee, a compensable rating is not warranted based on the diagnostic criteria.  However, the Board does not intend to disturb the current 10 percent disability rating in effect which compensates him for his functional loss and pain.  With regard to the left knee, while acknowledging his complaints of pain, weakness, and effects on some daily activities, the VA examination reports of record and other objective findings do not reflect additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

The Board has considered the testimony and assertions by the Veteran and his wife.  The Veteran's wife testified that she was an orthopedic nurse.  They have claimed that the Veteran exhibits pain and discomfort in his knees.  They are competent and credible to attest to the exhibited symptoms in his knees.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Based on the above, the Board has determined that schedular ratings in excess of 10 percent for the right and left knees are not warranted.

The Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to his bilateral knee disability.  In fact, the evidence shows that the Veteran has been employed in a full-time capacity in sedentary employment during the entire course of this appeal.  Likewise, while acknowledging that his bilateral knee disability may have an effect on his employment, at the most recent VA examination he denied missing any time from work.  The Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for bilateral knee disability, and thus the Board finds it unnecessary to consider entitlement at this juncture.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected knee disabilities is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained relatively constant throughout the course of the period on appeal and, as such, additional staged ratings are not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome, right knee, is denied.

Entitlement to a disability rating in excess of 10 percent for chondromalacia and degenerative joint disease of the left knee, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


